UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2017 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to SEC File No. 024-10557 SHIFTPIXY, INC. (Exact name of registrant as specified in its charter) Wyoming 47-4211438 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1 Venture Suite 150, Irvine CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (888) 798-9100 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 31, 2017, there were 26,633,175 shares issued and outstanding of the registrant's common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation. 11 Item 3. Quantitative and Qualitative Disclosure about Market Risk 18 Item 4. Controls and Procedures. 18 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 2 PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements ShiftPixy Inc. Consolidated Balance Sheets May 31, August 31, (Unaudited) ASSETS Current Assets Cash and equivalents $ $ Accounts receivable Prepaid expenses Other current assets Total Current Assets Fixed Assets, net Deposits and Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable $ $ Payroll related liabilities Other current liabilities Total Current Liabilities Stockholders' (Deficit) Equity Preferred stock, 50,000,000 authorized shares; $0.0001 par value; no shares issued and outstanding - - Common stock, 750,000,000 authorized shares; $0.0001 par value; 26,633,175 and 26,213,800 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' (Deficit) Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ See accompanying notes to the unaudited interim consolidated financial statements. 3 Table of Contents ShiftPixy Inc.
